DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “eye approach detection unit” in claims 1, 13, and 14 “sight line detection unit” in claims 1, 13, and 14, “control unit” in claims 1 and 14, “operation unit” in claim 3, and “attitude detection unit” in claims 7 and 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (Japanese Publ. No. 2005-223516 A) in view of Toizumi et al. (Japanese Publ. No. 11-326747 A).
Regarding claim 1, Taniguchi discloses an imaging apparatus having an electronic viewfinder and a method of conserving power therein.  More specifically and as it relates to the applicant’s claims, Taniguchi discloses a display control apparatus (electronic camera, 100; see paragraph 0023 of the provided translation) comprising: a first display unit (electronic finder, 105; see Figure 2 and paragraph 0055) capable of being viewed via an eyepiece part (eyepiece optical system, 308; see paragraph 0059); a second display unit (image display unit, 28; see paragraph 0027) capable of being viewed without the eyepiece part (see paragraph 0027); an eye approach detecting unit (light of sight pointing system; see paragraphs 0092-0094) configured to detect an eye approaching the eyepiece part (see paragraph 0092); a sight line detection unit (also light of sight point system; see paragraphs 0092-0094) to detect a sight line of the eye that is viewing the first display unit via the eyepiece part; and a control unit (CPU of system control circuit, 50; see paragraph 0093) configured to control to stop display of the first display unit if a sight line is not detected by the sight line detection unit within a first time period in a state where the eye approaching is being detected by the eye approach detection unit (see paragraphs 0092-0094 and Figure 7 where if the line of sight is not detected then the electronic finder is turned off).
As noted above, certain limitations in the claims have been interpreted as limitations under 35 U.S.C. 112(f).  Based on these 112(f) interpretations, Taniguchi, however, fails to specifically disclose the specific structure of the eye approach detection unit and the sight line detection unit.  More specifically, Taniguchi discloses using the same line of sight pointing system for detection of the presence of a user’s eye.  Whereas applicant’s invention when interpreted using the 112(f) interpretations requires separate, distinct eye approach detection unit and sight line detection unit and because of this fails to disclose detection of the sight line within a first time period in a state where the eye approaching is detected.  Toizumi, on the other hand, discloses that it is well known in the line of sight detection art to use an eye approach detection unit (face contact detection means, 18; see paragraph 0059 where the face contact detection means is disclosed as an infrared light reflector proximity sensor) prior to detecting the sight line of a user using a sight line detection unit (infrared LED, 12; line sensor, 16, half mirror, 17, light receiving lens, 15, and CPU, 50; see paragraphs 0021 and 0025).  Toizumi, first checks for an eye approaching using the face contact detection means (18; see paragraph 0065).  If the user is detected to be approaching the camera, then the line of sight detection means operates.  If the user is NOT detected to be approaching the camera in step S311, the method returns and checks the timer.  If the timer expires before detecting a line of sight, the camera is powered down.  See paragraphs 0062-0067 and Figure 13.  Toizumi discloses that the use of a separate eye approach detection sensor allows for reduction of wasteful power usage (see paragraph 0073) – inherently by preventing the line of sight detection means from operating when not needed.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Taniguchi to include a separate eye approach detection unit and line of sight detection unit to control when to turn off the electronic viewfinder so that wasteful power use can be reduced.
As for claim 2, Taniguchi appears to only disclose turning off the electronic viewfinder if the eye approach is not detected.  Thus, Taniguchi fails to specifically disclose starting display of the second display unit if an eye approaching is not detected by the eye approach detection unit.  Official Notice is taken as to the fact that it is well known in the art to use an eye approaching proximity sensor on an electronic viewfinder to turn on a second display unit (separate from the EVF) when the eye approaching proximity sensor does not detect an eye approaching the EVF.  One of ordinary skill in the art would recognize the benefit of performing such an action – including automatic changing of the display mode most likely to be used by the user.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Taniguchi to automatically switch to on the second display unit if the eye is not detected as approaching the camera.
Claim 13 is considered a method claim corresponding substantially to claim 1.  Please see the discussion of claim 1 above.
Claim 14 is considered a computer read medium claim corresponding substantially to claim 1.  Please see the discussion of claim 1 above.  Furthermore, Taniguchi discloses that the CPU of the system control circuit (50) operations a program stored in memory (52) for carrying out the function of the electronic camera.  See paragraph 0032.

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the primary reason for indication of allowability is that the prior art fails to teach or reasonably suggest that the control unit performs control to stop display of the second display unit if a state continues for a second time period longer than the first time period where an operation with respect to the operation unit is not performed and the second display unit is displayed.  The prior art teaches turning off a display when no operation is detected for a predetermined amount of time, but not for a second period of time that is longer than a first period of time for detecting the line of sight.
As for claim 6, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that the sight line detection unit performs a sight line detection each first predetermined time period, and the control unit performs control to stop display of the first display unit irrespective of the first time period in a case where, when an eye approaching is detected by the eye approach detection unit and the first display unit is displayed, a number of times a sight line is not detected in the sight line detection is counted and the counted number of times exceeds a predetermined threshold.
With regard to claim 7, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest an attitude detection unit configured to detect an attitude of the display control apparatus, wherein the control unit changes the first time period in accordance with the attitude of the display control apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        May 11, 2022